Title: From Benjamin Franklin to ———, 28 November 1768
From: Franklin, Benjamin
To: ——


Dear Sir,
London, Nov. 28, 1768.
I received your obliging favour of the 12th instant. Your sentiments of the importance of the present dispute between Great-Britain and the colonies appear to me extremely just. There is nothing I wish for more than to see it amicably and equitably settled. But Providence will bring about its own ends by its own means; and if it intends the downfal of a nation, that nation will be so blinded by its pride and other passions as not to see its danger, or how its fall may be prevented.
Being born and bred in one of the countries, and having lived long, and made many agreeable connections of friendship in the other, I wish all prosperity to both; but I have talked and written so much and so long on the subject, that my acquaintances are weary of hearing, and the public of reading any more of it; which begins to make me weary of talking and writing for them, especially as I do not find that I have gained any point in either country, except that of rendering myself suspected by my impartiality; in England of being too much an American, and in America of being too much an Englishman. Your opinion, however, weighs with me, and encourages me to try one effort more in a full though concise statement of facts, accompanied with arguments drawn from those facts, to be published about the meeting of Parliament after the holidays.
If any good may be done I shall rejoice; but at present I almost despair.
Have you ever seen the barometer so low as of late? The 22d instant mine was at 28, 41, and yet the weather fine and fair. With sincere esteem, I am, dear friend, yours affectionately,
B. Franklin.
